Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary amendment filed May 22, 2019 is entered.

Claims 20-36 are pending.  Claims 1-19 are canceled.

Election/Restriction
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s)  20-26, 34, 36, drawn to a monoclonal antibody #A08 or portion that binds FGFR1; pharmaceutical composition comprising the antibody.

Group II, claim(s)  20-26, 34, 36, drawn to a monoclonal antibody #A05 or portion that binds FGFR1; pharmaceutical composition comprising the antibody.

Group III, claim(s) 27-33, drawn to a polynucleotide that encodes the light chain and heavy chain of monoclonal antibody of #A08, expression vector, host cell; method of producing antibody with host cell.

Group IV, claim(s) 27-33, drawn to a polynucleotide that encodes the light chain and heavy chain of monoclonal antibody of #A05, expression vector, host cell; method of producing antibody with host cell.

Group V, claim(s) 35, drawn to a method of treating cancer comprsing administering an antibody of #A08.
VI, claim(s) 35, drawn to a method of treating cancer comprsing administering an antibody of #A05.

	The inventions listed as Groups I-VI do not relate to a single inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons.
Group I is drawn to a monoclonal antibody #A08 or portion that binds FGFR1; pharmaceutical composition comprising the antibody.  Pursuant 37 CFR 1.475(d), these claims are considered by the ISA/US to constitute the main invention, and none of the related groups II-VI correspond to the main invention.
The products of Group I-IV do not share a special technical feature because the products have materially different structures and functions.
	The methods of Group V-VI do not share a special technical feature with product of group I because the product of group I can be used in the alternative methods of immunoassays. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A species must be elected for each letter group.  The species election must be consistent with the group election and other species election.
A)  one species of invention of antibody with the corresponding SEQ ID NO:  of 6 CDRs and the heavy and light chain;
B) one species of Markush group of constant region of claim 24;

D) one species of constant region SEQ ID NO: of claim 26;
E) one species of framework region SEQ ID NO: of claim 22;

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  20-36.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Applicant must elect one species in order to be fully responsive.  Because each species requires a unique search of the species in the literature databases and undue search burden would be imposed on the examiner if all of the species were examined on one patent application.

The inventions have acquired a separate status in the art in view of their different classification, a separate status in the art when they are classifiable together, and a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  Applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable 
  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. §1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a diligently-filed petition under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(h).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D PAK whose telephone number is (571)272-0879.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MICHAEL D PAK/Primary Examiner, Art Unit 1646